DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 15 and 18 objected to because of the following informalities:  "determining one or more focal training data cases from among the set of training data cases for each undetermined feature in the one or more focal training data cases determining a distribution associated with the undetermined feature in the set of training data cases;" should be "determining one or more focal training data cases from among the set of training data cases, for each undetermined feature in the one or more focal training data cases determining a distribution associated with the undetermined feature in the set of training data cases;".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 15, 18 and the dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that the dependent claims are further rejected based on the dependency to the rejected claims.

The term “undetermined feature” in claim 1, 15 and 18 is a relative term which renders the claim indefinite. The term “undetermined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that there is no requisite for what constitutes undetermined feature or how to determine a feature is undetermined. The claim never discloses that focal training data sets have undetermined features or anyway of determining undetermined feature. For purposes of examination, the examiner interprets “undetermined” as a feature that has not been labeled or identified.
The examiner further notes that the limitation “determining a value for the undetermined feature in a synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases” as recited in claim 1, 15 and 18 renders the claim indefinite. It is unclear what constitutes to determining the value for the undetermined feature. In the claim, it appears that synthetic data is already generated. It is further unclear whether there is a value that is being adjusted or that no value for the undetermined feature in the synthetic data is provided. For purposes of examination, the examiner notes that the limitation is interpreted as a value for the undetermined feature is being used from the value in the training data cases.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 and its dependents (claims 19-20) are rejected because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is referring to a computer readable storage media that has not explicitly been defined as non-transitory. The claim is a system claim without the recitation of hardware. Therefore, it can be interpreted as software per se. 

Claim 1-20 rejected under 35 U.S.C. 101.


Claim 1
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites a method comprising: receiving a request for generation of synthetic training data based on a set of training data cases; determining one or more focal training data cases from among the set of training data cases for each undetermined feature in the one or more focal training data cases determining a distribution associated with the undetermined feature in the set of training data cases; determining a value for the undetermined feature in a synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases; causing control of a controllable system using a computer-based reasoning model that was determined at least in part based on the synthetic data case; wherein the method is performed by one or more computing devices.

The limitations of claim 1:
determining one or more focal training data cases from among the set of training data cases for each undetermined feature in the one or more focal training data cases, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person selecting an one or more focal training data cases from a set.
determining a distribution associated with the undetermined feature in the set of training data cases, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a distribution associated with a feature.
determining a value for the undetermined feature in a synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a value for feature in a synthetic data case.
determined at least in part based on the synthetic data case, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a determining based on the synthetic case.


The abstract idea is not integrated into to a practical application. The claim recites 
generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
2A: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving a request for generation of synthetic training data based on a set of training data cases are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The examiner notes that the request is received in order to further gather a set of training data cases. 
2B: As discussed above with respect to integration of the abstract idea into a practical application,
The step of receiving a request for generation of synthetic training data based on a set of training data cases; a conclusion that an additional element is insignificant extra-solution 
Claim 15 and 18 are similarly rejected refer to claim 1 for further analysis.

Claim 2 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “receiving a current context for the self-driving car during operation of the self-driving car; determining a suggested action for the self-driving car based at least in part on the synthetic data case and the current context for the self-driving car; wherein causing control of the controllable system comprises causing performance of the suggested action by the self-driving car ” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 16 is similarly rejected refer to claim 2 for further analysis. 

Claim 3 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “receiving a current context for a manufacturing control system during operation of the manufacturing control system; determining a suggested action for the manufacturing control system based at least in part on the synthetic data case and the current context for the manufacturing control system; wherein causing control of the controllable system comprises causing performance of the suggested action by the manufacturing control system.” This limitation merely limits the system further and does not change the nature of the underlying mental process. Although machine learning is claimed no positive steps of training a machine learning model or using the machine learned data to generate the output are recited. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a 
computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 4 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “request includes a target amount of surprisal for the synthetic training data; and wherein determining the value for the undetermined feature in the synthetic data case comprises the value for the undetermined feature in the synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases and the target amount of surprisal.” This limitation merely limits the system further and does not change the nature of the underlying mental process. Although machine learning is claimed no positive steps of training a machine learning model or using the machine learning model to generate the output are recited. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 17 and 20 are similarly rejected, refer to claim 4 for further analysis. 

Claim 5 
Step 1: A method, as above. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a 
computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claims 11 and 18 are similarly rejected refer to claim 5 for further analysis. 

Claim 6 
Step 1: A method, as above. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 19 is similarly rejected refer to claim 6 for further analysis. 

Claim 7 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “training an updated computer-based reasoning model using at least the synthetic data case; causing control of the controllable system using the updated computer-based reasoning model.” This limitation merely limits the system further and does not change the nature of the underlying mental process. High-level recitation of training a machine learning model does not integrate this claim into a practical application. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 8 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein all features in the one or more focal training data cases are undetermined and determining values for each undetermined feature in the synthetic data case comprises determining values for the features in the synthetic data case based on corresponding feature values in the focal training data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 


Claim 9 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “receiving as part of the request for synthetic data, one or more condition requirements for the synthetic training data, wherein the condition requirements define conditions for one or more conditioned features and do not define conditions for one or more unconditioned features; determining a subset of training data cases from the set of training data cases that meet the one or more condition requirements for the synthetic training data; wherein determining one or more focal training data cases from among the set of training data cases comprises determining one or more focal training data cases from among the subset of training data cases; for each feature conditioned by the one or more condition requirements, determining a value for the conditioned feature for the synthetic data case based on values of the conditioned features in the one or more focal training data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 

Claim 13 is similarly rejected refer to claim 12 for further analysis. 

Claim 10 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “determining an outcome value associated with controlling the controllable system; storing, as an outcome feature in the set of training data cases associated with the control of the controllable system, the outcome value from controlling the controllable system; wherein one of the one or more condition requirements is an outcome condition requirement on the outcome feature.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 11 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “creating an updated set of training data cases based at least in part on the set of training data cases and the synthetic data case; determining a second synthetic training case by: determining the one or more focal training data cases from among the updated set of training data cases; for each undetermined feature of the one or more focal training data cases, determining, based on a distribution associated with the undetermined feature in the updated set of training data cases, a value for the undetermined feature in a second synthetic data case; causing control of the controllable system using a computer-based reasoning model that was determined at least in part based on the second synthetic data case.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 12 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the one or more focal data training cases comprise two or more focal data training cases and determining, for each conditioned feature in the two or more focal training data cases, the value for the undetermined feature in the synthetic data case comprises: computing new values based on the values of the conditioned feature in the two or more focal training data cases to create an interpolated value.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 13 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “determining one or more focal training data cases from among the set of training data cases comprises: determining K nearest neighbors data 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 14 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein multiple synthetic data cases are determined, and control of the controllable system is caused with a particular computer-based reasoning model determined using only the multiple synthetic data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 


Claim 19 
Step 1: A machine, as above. 
Step 2A Prong 1: The claim recites that “the controllable system is an image labeling system, the process further comprising: receiving a current context for the image labeling system during operation of the image labeling system; determining a suggested action for the image labeling system based at least in part on the synthetic data case and the current context for the image labeling system; wherein causing control of the controllable system comprises causing performance of the suggested action by the image labeling system.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 
be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12,14-16,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avidan (US20190205667).

Regarding claim 1, A method comprising: receiving a request for generation of synthetic training data (Avidan: paragraph [0065] “For example, if a user requests that the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8.” Receiving a request for generation of synthetic training data based on a set of training data cases is taught as a user requests that the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver.) based on a set of training data cases (Avidan: Paragraph [0033] “image or video training datasets are offered as file packages.” The examiner notes that image or video training datasets are offered initially but have a need in the art to generate additional training data.) ; determining one or more (Avidan: Paragraph [0033] “For example, under traditional approaches, image or video training datasets are offered as file packages. These packages typically are constrained to images captured at a specific location that have been labeled (mostly) by hand to identify objects instead of the actions or movements of the objects as would be used to train a machine learning model to detect actions.” Determining one or more focal training data cases from among the set of training data cases is taught as  is further taught as the selection of training data made by the system to constrain to images captured at a specific location that are labeled to detect actions. For each undetermined feature in the one or more focal training data cases the examiner notes that the user defined parameters describe the types of actions or movement that is to be generated in the synthetic data based on the training dataset.) determining a distribution associated with the undetermined feature in the set of training data cases (Avidan: Paragraph [0047] “the general issue with datasets is that they usually only contain situations which have been foreseen and labeled. By generating the training sets on request, new scene objects and interactions can be defined.” Determining a distribution associated with the undetermined feature in the set of training data cases is taught as generating the training sets on request, new scene objects and interactions can be defined.); determining a value for the undetermined feature in a synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases (Avidan: Paragraph [0065] “the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8. The labeling module 205 can automatically label the video to indicate which frames of the video were generated to show the maneuver. In one embodiment, the labeling of the synthetic image data comprises labeling a span of frames of the computer-generated image sequence as a positive case or a negative case of the at least one action, or labeling the span of frames with a variable parameter value associated with the at least one action (e.g., 85% probability of a collision).” The examiner notes that the synthetic data is labeled based on the training data provided from the training database. Using values for parameters to label the span of frames with a variable parameter value associated with the at least one action. Therefore, the undetermined synthetic data is labeled based on values used to describe actions. The actions are determined based on the training dataset which automatically labels the synthetic data.); causing control of a controllable system using a computer-based reasoning model that was determined at least in part based on the synthetic data case (Avidan: Paragraph [0071] “a labeled synthetic image training set could be generated according to the various embodiments described herein to include all of the more permanent elements of a route while randomizing features such as road quality, road paint, other vehicles, pedestrians, cyclist, advertisement posters, etc. A CNN or other machine learning detector mounted on a vehicle 101 could receive the synthetic image dataset prior to driving the route, which would enable the dataset to further train the machine learning detector of the vehicle 101 for the specifics of a route, thereby advantageously increasing accuracy and safety significantly.” Causing control of a controllable system using a computer-based reasoning model that was determined at least in part based on the synthetic data case is taught as a vehicle could receive the synthetic image dataset prior to driving the route, which would enable the dataset to further train the machine learning detector of the vehicle for the specifics of a route.); wherein the method is performed by one or more computing (Avidan: Paragraph [0076] “In one embodiment, the synthetic data platform 107, machine learning system 103, and/or computer vision system 105 may be platforms with multiple interconnected components. The synthetic data platform 107, machine learning system 103, and/or computer vision system 105 may include multiple servers, intelligent networking devices, computing devices, components and corresponding software for generating labeled synthetic image data for machine learning.” Wherein the method is performed by one or more computing devices is taught as computing devices, components and corresponding software for generating labeled synthetic image data for machine learning.). 
Claim 15 and 18 are similarly rejected refer to claim 1 for further analysis.

Regarding claim 2, Avidan teaches the method of claim 1, Avidan further teaches wherein the controllable system is a self-driving car (Avidan: Paragraph [0029] “For example, in the automotive field, computer vision and machine learning have enabled real-time mapping and sensing of a vehicle's environment, particularly with respect to autonomous or semi-autonomous vehicles.” Here, computer vision and machine learning have enabled real-time mapping and sensing of a vehicle's environment, particularly with respect to autonomous or semi-autonomous vehicles.), the method further comprising: receiving a current context for the self-driving car during operation of the self-driving car (Avidan: Paragraph [0080] “the user device 115 and/or vehicle 101 are configured with various sensors for generating or collecting environmental image data (e.g., for processing by the machine learning system 103 and/or computer vision system 105), related geographic data, etc. In one embodiment, the sensed data represent sensor data associated with a geographic location or coordinates at which the sensor data was collected. In this way, the sensor data can act as observation data that can be process by the machine learning system 103 that has been trained and/or evaluated using the synthetic image data generated by the synthetic data platform 107.” Here, vehicle are configured with various sensors for generating or collecting environmental image data (e.g., for processing by the machine learning system 103 and/or computer vision system 105), related geographic data.); determining a suggested action for the self-driving car based at least in part on the synthetic data case and the current context for the self-driving car (Avidan: Paragraph [0034] “This labeled synthetic data can be then be used for training or evaluating machine learning models (e.g., CNNs or equivalent) to predict or detect actions or dynamic movements of objects in input image sequences or videos.” [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the system is trained based on synthetic data and is capable of sending a collision alert message to modify the vehicles operation to avoid upcoming collision.); wherein causing control of the controllable system comprises causing performance of the suggested action by the self-driving car (Avidan: Paragraph [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the vehicle control system to automatically modify the vehicle operation to avoid the upcoming collision.). 
Claim 16 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 3, Avidan teaches the method of claim 1, Avidan further teaches wherein the controllable system is a self-driving car (Avidan: Paragraph [0029] “For example, in the automotive field, computer vision and machine learning have enabled real-time mapping and sensing of a vehicle's environment, particularly with respect to autonomous or semi-autonomous vehicles.” Here, computer vision and machine learning have enabled real-time mapping and sensing of a vehicle's environment, particularly with respect to autonomous or semi-autonomous vehicles.), the method further comprising: receiving a current context for a manufacturing control system during operation of the manufacturing control system (Avidan: Paragraph [0080] “the user device 115 and/or vehicle 101 are configured with various sensors for generating or collecting environmental image data (e.g., for processing by the machine learning system 103 and/or computer vision system 105), related geographic data, etc. In one embodiment, the sensed data represent sensor data associated with a geographic location or coordinates at which the sensor data was collected. In this way, the sensor data can act as observation data that can be process by the machine learning system 103 that has been trained and/or evaluated using the synthetic image data generated by the synthetic data platform 107.” Here, vehicle are configured with various sensors (i.e. manufacturing control system) for generating or collecting environmental image data (e.g., for processing by the machine learning system 103 and/or computer vision system 105), related geographic data. ); determining a suggested action for the manufacturing control system based at least in part on the synthetic data case and the current context for the manufacturing control system (Avidan: Paragraph [0034] “This labeled synthetic data can be then be used for training or evaluating machine learning models (e.g., CNNs or equivalent) to predict or detect actions or dynamic movements of objects in input image sequences or videos.” [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the system is trained based on synthetic data and is capable of sending a collision alert message to modify the vehicles operation to avoid upcoming collision (i.e. manufacturing control system is the vehicle control system).); wherein causing control of the controllable system comprises causing performance of the suggested action by the manufacturing control system (Avidan: Paragraph [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the vehicle control system to automatically modify the vehicle operation to avoid the upcoming collision.). 

Regarding claim 7, Avidan teaches the method of claim 1, Avidan further teaches further comprising training an updated computer-based reasoning model using at least the synthetic data case (Avidan: Paragraph [0074] “the synthetic data platform 107 for providing labeled synthetic image data for training machine learning models (e.g., a CNN) of the machine learning system” Here, the synthetic data platform provides labeled synthetic image data for training machine learning models); causing control of the controllable system using the updated computer-based reasoning model (Avidan: Paragraph [0034] “This labeled synthetic data can be then be used for training or evaluating machine learning models (e.g., CNNs or equivalent) to predict or detect actions or dynamic movements of objects in input image sequences or videos.” [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the system is trained based on synthetic data and is capable of sending a collision alert message or instruct the vehicle control system to automatically modify the vehicles operation to avoid upcoming collision.). 

Regarding claim 8, Avidan teaches the method of claim 1, Avidan further teaches wherein all features in the one or more focal training data cases are undetermined  (Avidan: Paragraph [0033] “For example, under traditional approaches, image or video training datasets are offered as file packages. These packages typically are constrained to images captured at a specific location that have been labeled (mostly) by hand to identify objects instead of the actions or movements of the objects as would be used to train a machine learning model to detect actions.” Here, the selection of training data made by the system to constrain to images captured at a specific location that are labeled to detect actions. The examiner notes that the user defines parameters to describe the types of actions or movement that is to be generated in the synthetic data based on the training dataset.) and determining values for each undetermined feature in the synthetic data case comprises (Avidan: Paragraph [0065] “the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8. The labeling module 205 can automatically label the video to indicate which frames of the video were generated to show the maneuver. In one embodiment, the labeling of the synthetic image data comprises labeling a span of frames of the computer-generated image sequence as a positive case or a negative case of the at least one action, or labeling the span of frames with a variable parameter value associated with the at least one action (e.g., 85% probability of a collision).” Here, the examiner notes that the synthetic data is labeled based on the training data provided from the training database. Using values for parameters to label the span of frames with a variable parameter value associated with the at least one action. Therefore, the undetermined training examples are used to generate synthetic data labeled based on values used to describe actions. The actions are determined based on the training dataset which automatically labels the synthetic data.) determining values for the features in the synthetic data case based on corresponding feature values in the focal training data cases (Avidan: Paragraph [0065] “the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8. The labeling module 205 can automatically label the video to indicate which frames of the video were generated to show the maneuver. In one embodiment, the labeling of the synthetic image data comprises labeling a span of frames of the computer-generated image sequence as a positive case or a negative case of the at least one action, or labeling the span of frames with a variable parameter value associated with the at least one action (e.g., 85% probability of a collision).” Here, the examiner notes that the synthetic data is labeled based on the training data provided from the training database. Using values for parameters to label the span of frames with a variable parameter value associated with the at least one action. Therefore, the undetermined training examples are used to generate synthetic data labeled based on values used to describe actions. The actions are determined based on the training dataset which automatically labels the synthetic data.). 

Regarding claim 9, Avidan teaches the method of claim 1, Avidan further teaches further comprising: receiving as part of the request for synthetic data, one or more condition requirements for the synthetic training data, wherein the condition requirements define conditions for one or more conditioned features (Avidan: Paragraph [0035] “can provide a Synthetic Training Dataset Generation Service (e.g., via a synthetic data platform 107) to generate labeled synthetic image data tailored to user-defined parameters to represent various actions/movements, geographic locations, environmental conditions, object types, etc.” Here, the examiner interprets conditions as the synthetic image data tailored to user-defined parameters to represent various actions/movements, geographic locations, environmental conditions, object types, etc.) and do not define conditions for one or more unconditioned features (Avidan: Paragraph [0061] “the rendering of the synthetic image data under different selectable or randomizable conditions, according to one embodiment.” Here, the conditions for renderings can be randomizable.); determining a subset of training data cases from the set of training data cases that meet the one or more condition requirements for the synthetic training data (Avidan: Paragraph [0033] “For example, under traditional approaches, image or video training datasets are offered as file packages. These packages typically are constrained to images captured at a specific location that have been labeled (mostly) by hand to identify objects instead of the actions or movements of the objects as would be used to train a machine learning model to detect actions.” Here, the examiner interprets this limitation as the training datasets which are constrained to images captured at a specific location as required for the particular synthetic image generator.); wherein determining one or more focal training data cases from among the set of training data cases comprises determining one or more focal training data cases from among the subset of training data cases (Avidan: Paragraph [0033] “For example, under traditional approaches, image or video training datasets are offered as file packages. These packages typically are constrained to images captured at a specific location that have been labeled (mostly) by hand to identify objects instead of the actions or movements of the objects as would be used to train a machine learning model to detect actions.” Here, the training data is sorted to identify which training data is captured at a specific location required.); for each feature conditioned by the one or more condition requirements, determining a value for the conditioned feature for the synthetic data case based on values of the conditioned features in the one or more focal training data cases (Avidan: Paragraph [0065] “the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8. The labeling module 205 can automatically label the video to indicate which frames of the video were generated to show the maneuver. In one embodiment, the labeling of the synthetic image data comprises labeling a span of frames of the computer-generated image sequence as a positive case or a negative case of the at least one action, or labeling the span of frames with a variable parameter value associated with the at least one action (e.g., 85% probability of a collision).” The examiner notes that the synthetic data is labeled based on the training data provided from the training database. Using values for parameters to label the span of frames with a variable parameter value associated with the at least one action. Therefore, the synthetic data is labeled based on values used to describe actions. The actions are determined based on the training dataset which is used to automatically label the synthetic data.). 

Regarding claim 10, Avidan teaches the method of claim 9, Avidan further teaches further comprising: determining an outcome value associated with controlling the controllable system (Avidan: Paragraph [0072] “the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the outcome is the action determined to control the vehicle control system to avoid the upcoming collision.); storing, as an outcome feature in the set of training data cases associated with the control of the controllable system, the outcome value from controlling the controllable system (Avidan: Paragraph [0043] “the resulting synthetic image data or dataset can include two classes: “car moving” versus “car standing still”. As another example related to car movement, there can be an x number of classes corresponding to various speed ranges: 0-10 mph, 11-20 mph, 21-30 mph, and so on.” [0064] “the labeled synthetic image can be stored in a training database 111 or equivalent.” Here, the actions associated with the vehicle are stored in a training database where they can be used to determine an action for a vehicle to take.); wherein one of the one or more condition requirements is an outcome condition requirement on the outcome feature (Avidan: Paragraph [0066] “A frame or image sequence can then be labeled as positive if a collision is to happen in <=x seconds from the action depicted in the sequence. For example, the labeling module 205 can determine that the at least one action will result in a collision, a near miss, a potential collision, or a combination thereof between the one or more objects within a time threshold.” Here, the outcome condition is labeled as positive if a collision is going to happen, the system will then determine a potential action to avoid the collision.). 

Regarding claim 11, Avidan teaches the method of claim 1, Avidan further teaches further comprising: creating an updated set of training data cases based at least in part on the set of training data cases and the synthetic data case (Avidan: Paragraph [0064] “after generating the image sequence or video in the synthetic image data, the labeling module 205 automatically labels the synthetic image data with at least one label representing the at least one action, the set of parameters, or a combination thereof. In one embodiment, the labeled synthetic image can be stored in a training database 111 or equivalent.” Here, the generated synthetic image sequence in further stored in a training database to further expand the training dataset.); determining a second synthetic training case by (Avidan: Paragraph [0042] “As a result, instead of providing a set of images gathered through cameras at a real-world location, a user of the synthetic data platform 107 (e.g., supporting a Synthetic Training Dataset Generation Service) can provide the parameters for generating a desired synthetic image dataset.” Here, an entire synthetic image dataset is provided.): determining the one or more focal training data cases from among the updated set of training data cases (Avidan: Paragraph [0098] “In one embodiment, the geographic database 109 can also include synthetic image records 1009 for storing labeled synthetic image data (e.g., as an alternate or in addition to storage in the training database 111, data used for generating the labeled synthetic image data, and or any related data.” Here, the examiner notes that in subsequent synthetic generation the updated training set including synthetic records can be used.); for each undetermined feature of the one or more focal training data cases, determining, based on a distribution associated with the undetermined feature in the updated set of training data cases (Avidan: Paragraph [0047] “the general issue with datasets is that they usually only contain situations which have been foreseen and labeled. By generating the training sets on request, new scene objects and interactions can be defined.” Determining a distribution associated with the undetermined feature in the set of training data cases is taught as generating the training sets on request, new scene objects and interactions can be defined. It is further noted that in the method of Avidan synthetic records are stored in the training database for further use.), a value for the undetermined feature in a second synthetic data case (Avidan: Paragraph [0065] “the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8. The labeling module 205 can automatically label the video to indicate which frames of the video were generated to show the maneuver. In one embodiment, the labeling of the synthetic image data comprises labeling a span of frames of the computer-generated image sequence as a positive case or a negative case of the at least one action, or labeling the span of frames with a variable parameter value associated with the at least one action (e.g., 85% probability of a collision).” Here, the synthetic data is labeled based on the training data provided from the training database. Using values for parameters to label the span of frames with a variable parameter value associated with the at least one action. Therefore, the undetermined synthetic data is labeled based on values used to describe actions. The actions are determined based on the training dataset which automatically labels the synthetic data.); causing control of the controllable system using a computer-based reasoning model that was determined at least in part based on the second synthetic data case (Avidan: Paragraph [0071] “a labeled synthetic image training set could be generated according to the various embodiments described herein to include all of the more permanent elements of a route while randomizing features such as road quality, road paint, other vehicles, pedestrians, cyclist, advertisement posters, etc. A CNN or other machine learning detector mounted on a vehicle 101 could receive the synthetic image dataset prior to driving the route, which would enable the dataset to further train the machine learning detector of the vehicle 101 for the specifics of a route, thereby advantageously increasing accuracy and safety significantly.” Here, as a vehicle could receive the synthetic image dataset prior to driving the route, which would enable the dataset to further train the machine learning detector of the vehicle for the specifics of a route.). 

Regarding claim 12, Avidan teaches the method of claim 1, further comprising: wherein the one or more focal data training cases comprise two or more focal data training cases (Avidan: Paragraph [0033] “For example, under traditional approaches, image or video training datasets are offered as file packages. These packages typically are constrained to images captured at a specific location that have been labeled (mostly) by hand to identify objects instead of the actions or movements of the objects as would be used to train a machine learning model to detect actions.” Determining one or more focal training data cases from among the set of training data cases for each undetermined feature in the one or more focal training data cases is further taught as the selection of training data made by the system to constrain to images captured at a specific location that are labeled to detect actions. The examiner notes that the user defined parameters describe the types of actions or movement that is to be generated in the synthetic data based on the training dataset.) and determining, for each conditioned feature in the two or more focal training data cases (Avidan: Paragraph [0031] “As used herein, a labeled dataset is image data (e.g., image sequences) that has been annotated with one or more labels that represent ground truth classes for the depicted action or dynamic movement. Traditionally, in the automotive scenario, real-world footage from accidents at given locations are often annotated (e.g., typically by a human) for used as labeled training or evaluation data for accident or collision detection.” Here, a labeled dataset of image data is selected based on the which automotive scene data or action is required for synthetic data generation.), the value for the undetermined feature in the synthetic data case (Avidan: Paragraph [0065] “the synthetic data platform 107 create a computer-generated video depicting a dangerous overtaking maneuver and potential collision as in the example of FIG. 5 above as shown in FIG. 8. The labeling module 205 can automatically label the video to indicate which frames of the video were generated to show the maneuver. In one embodiment, the labeling of the synthetic image data comprises labeling a span of frames of the computer-generated image sequence as a positive case or a negative case of the at least one action, or labeling the span of frames with a variable parameter value associated with the at least one action (e.g., 85% probability of a collision).” Here, the examiner notes that the synthetic data is labeled based on the training data provided from the training database. Using values for parameters to label the span of frames with a variable parameter value associated with the at least one action. Therefore, the undetermined synthetic data is labeled based on values used to describe actions. The actions are determined based on the training dataset which automatically labels the synthetic data.) comprises: computing new values based on the values of the conditioned feature in the two or more focal training data cases to create an interpolated value (Avidan: Paragraph [0047] “ the user can specify the cyclist action to be based on the following:—a single lane road with a car driving slowly. The action can further specify parameters to indicate that the cyclist then accelerates to overtake the slowly driving car with less than 1 m sideways distance from car by straying into the opposite lane. In one embodiment, variations of such a scenario could be generated by the synthetic data platform 107 and automatically labeled accordingly, e.g., with on-coming traffic, at an intersection, vehicles ahead of the overtaken vehicle, etc. Variations of the situation would be labeled as positive as well.” Here, the user can specify values to define the synthetic data desired and the system will use training images to generate the scenario (i.e. computing new values based on the values of the conditioned feature ).). 

Regarding claim 14, Avidan teaches the method of claim 1, wherein multiple synthetic data cases are determined (Avidan: Paragraph [0071] “the synthetic data platform 107 can generate labeled synthetic image datasets as service for training models to safely navigate vehicles in planned routes.” Here, the synthetic data platform can generate labeled synthetic image datasets.), and control of the controllable system is caused with a particular computer-based reasoning model determined using only the multiple synthetic data cases (Avidan: Paragraph [0072] “synthetic image data such as the video clip 501 of FIG. 5 is streamed or otherwise delivered to train and or evaluate the CNN detector subsequently placed in the vehicle… the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision” Here, the synthetic image data is used to train the CNN which can subsequently modify the vehicles operation.).

Regarding claim 19, Avidan teaches the system of claim 18, Avidan further teaches wherein the controllable system is an image labeling system, the process further comprising: receiving a current context for the image labeling system during operation of the image labeling system (Avidan: Paragraph [0029] “For example, in the automotive field, computer vision and machine learning have enabled real-time mapping and sensing of a vehicle's environment, particularly with respect to autonomous or semi-autonomous vehicles.” Here, computer vision and machine learning have enabled real-time mapping and sensing of a vehicle's environment, particularly with respect to autonomous or semi-autonomous vehicles. The examiner notes that the vehicle includes a “image labeling system” [0004] “labeled synthetic image data for training or evaluating a machine learning model to detect the at least one action.” Therefore, if the prior art is directed towards computer vision and machine learning which enabled real-time mapping and sensing of a vehicle's environment the limitation has been met.); determining a suggested action for the image labeling system  (Avidan: Paragraph [0034] “This labeled synthetic data can be then be used for training or evaluating machine learning models (e.g., CNNs or equivalent) to predict or detect actions or dynamic movements of objects in input image sequences or videos.” [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the system is trained based on synthetic data and is capable of sending a collision alert message to modify the vehicles operation to avoid upcoming collision. As discussed above, the image labelling system is integrated or assists the vehicle.);  -48- 60484-0033wherein causing control of the controllable system comprises causing performance of the suggested action by the image labeling system (Avidan: Paragraph [0072] “The system 901 can then warn the driver of the imminent third-party collision in an alert message 909. Alternatively, if the vehicle 101 is an autonomous vehicle operating in autonomous mode, the system 901 can interact with the vehicle control system to automatically modify the vehicle 101's operation to avoid the upcoming collision (e.g., changing direction, slowing down, or honking to alert the other vehicle 905 and/or pedestrian 907).” Here, the vehicle control system to automatically modify the vehicle operation to avoid the upcoming collision. As discussed above, the image labelling system is integrated or assists the vehicle.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidan (US20190205667) in view of Walters (US10382799).
 
Regarding claim 4, Avidan teaches the method of claim 1, Avidan does not explicitly disclose further teaches wherein the request includes a target amount of surprisal for the synthetic training data; and wherein determining the value for the undetermined feature in the synthetic data case comprises the value for the undetermined feature in the synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases and the target amount of surprisal. 
Walters further teaches further teaches wherein the request includes a target amount of surprisal for the synthetic training data (Walters: Col. 22, Lines 29-35 “a data quality score for the synthetic dataset” Here, a data quality score measures how similar or how different the synthetic data generated is.); and wherein determining the value for the undetermined (Walters: Col. 22, Lines 37-41 “In particular, the loss function of the generative adversarial network can be configured to penalize generation of synthetic data that is too similar to the normalized reference dataset, up to a certain threshold. To that end, a penalty term can be added to the loss function of the generative adversarial network. This term can penalize the calculated loss if the dissimilarity between the synthetic data and the actual data goes below a certain threshold” Here, the synthetic data is measured based on how similar or how dissimilar it is to the reference dataset based on the certain threshold (i.e. Target amount of surprisal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic data generation system of Avidan with the synthetic data quality score of Walters in order to select synthetic data which satisfies the similarity criterion to the reference dataset, thereby ensuring that the value of similarity metric exceeds some similarity threshold (Walters: Col. 22, Lines 47-49 [0055] “ensure that the value of the similarity metric exceeds some similarity threshold, or remains near the similarity threshold” Here, a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out.).
Claim 17 and 20 are similarly rejected, refer to claim 4 for further analysis.

Regarding claim 5, Avidan in view Walters teaches the method of claim 4, Walters further teaches wherein the request includes a target amount of surprisal for the synthetic training data (Walters: Col. 22, Lines 29-35 “a data quality score for the synthetic dataset” Here, a data quality score measures how similar or how different the synthetic data generated is. The score is based on a similarity threshold.); and wherein determining, for each undetermined feature in the one or more focal training data cases, the value for the undetermined feature in the synthetic data case comprises (Walters: Col. 22, Lines 37-41 “In particular, the loss function of the generative adversarial network can be configured to penalize generation of synthetic data that is too similar to the normalized reference dataset, up to a certain threshold. To that end, a penalty term can be added to the loss function of the generative adversarial network. This term can penalize the calculated loss if the dissimilarity between the synthetic data and the actual data goes below a certain threshold” Here, the synthetic data is measured based on how similar or how dissimilar it is to the reference dataset based on the certain threshold (i.e. Target amount of surprisal)): determining a portion of the target amount of surprisal attributable to the undetermined feature by splitting surprisal evenly among the undetermined features (Walters: Col 18. Lines 51-55 “In some aspects, the similarity metric value can include at least one of a statistical correlation score (e.g., a score dependent on the covariances or univariate distributions of the synthetic data and the normalized reference dataset), a data similarity score (e.g., a score dependent on a number of matching or similar elements in the synthetic dataset and normalized reference dataset), or data quality score” Here, the covariances or univariate distributions of the synthetic data and the normalized reference dataset are determined, splitting suprising is interpreted as attributing a score or variance distribution to each synthetic data.), where each of N undetermined features uses (target surprisal) / N amount of the surprisal (Walters: Col 18. Lines 52-55“a statistical correlation score (e.g., a score dependent on the covariances or univariate distributions of the synthetic data and the normalized reference dataset)” Here, the examiner notes that the features are all attributed with a distribution of scores based on the similarity metric which is provided to each synthetic data in the entire set.); determining the distribution for the undetermined feature based on the portion of the target amount of surprisal attributable to the undetermined feature (Walters: Col 18. Lines 51-55 “In some aspects, the similarity metric value can include at least one of a statistical correlation score (e.g., a score dependent on the covariances or univariate distributions of the synthetic data and the normalized reference dataset), a data similarity score (e.g., a score dependent on a number of matching or similar elements in the synthetic dataset and normalized reference dataset), or data quality score” Here, a score dependent on the covariances or univariate distributions of the synthetic data and the normalized reference dataset is equated to the determined distribution of suprisal for each of the synthetic data as required by the claim.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic data generation system of Avidan with the synthetic data quality score of Walters in order to select synthetic data which satisfies the similarity criterion to the reference dataset, thereby ensuring that the value of similarity metric exceeds some similarity threshold (Walters: Col. 22, Lines 47-49 [0055] “ensure that the value of the similarity metric exceeds some similarity threshold, or remains near the similarity threshold” Here, a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidan (US20190205667) in view of Taranta (US20180018533).

Regarding claim 13, Avidan teaches the method of claim 1, Avidan further discloses determining one or more focal training data cases from among the set of training data cases comprises (Avidan: Paragraph [0033] “For example, under traditional approaches, image or video training datasets are offered as file packages. These packages typically are constrained to images captured at a specific location that have been labeled (mostly) by hand to identify objects instead of the actions or movements of the objects as would be used to train a machine learning model to detect actions.” Determining one or more focal training data cases from among the set of training data cases for each undetermined feature in the one or more focal training data cases is further taught as the selection of training data made by the system to constrain to images captured at a specific location that are labeled to detect actions. The examiner notes that the user defined parameters describe the types of actions or movement that is to be generated in the synthetic data based on the training dataset.):
However, Avidan does not explicitly disclose determining K nearest neighbors data cases as the one or more focal training data cases. 
	Taranta further teaches determining K nearest neighbors data cases as the one or more focal training data cases (Taranta: Paragraph [0028] “The methodology described above may be repeated to generate a plurality of synthetic variants. In this case, the synthetic variants can be measured against the given input (e.g., using 1-nearest neighbor classification), thus generating a synthetic in-class measurements probability distribution from the measurements (based on synthetic in-class input samples, e.g., generated by SR and direction vector normalization) and also an out-of-class measurements probability distribution from out-of-class measurements (based on non-input samples). Using these probability distributions, a rejection threshold may be established. The rejection threshold minimizes the probability of false negative errors and false positive errors.” Here, the method described uses 1-nearest neighbor classification for data selection and rejection.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic data generation system of Avidan with the 1 nearest neighbor classification of Taranta in order to measure the synthetic training data against the given input, thereby using these probability distributions, a rejection threshold may be established. The rejection threshold minimizes the probability of false negative errors and false positive errors. (Taranta: Paragraph [0028] “Using these probability distributions, a rejection threshold may be established. The rejection threshold minimizes the probability of false negative errors and false positive errors.”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidan (US20190205667) in view of Chen (US20140108314).

Regarding claim 6, Avidan teaches the method of claim 1, Avidan further teaches synthetic data cases and synthetic training data (Avidan: Paragraph [0074] “the synthetic data platform 107 for providing labeled synthetic image data for training machine learning models (e.g., a CNN) of the machine learning system” Here, the synthetic data platform for providing labeled synthetic image data for training machine learning models.)

Chen further teaches further comprising: determining a fitness score …(Chen: Paragraph [0030] “ A fitness score may be determined in block 214, and for time series that may lack smoothness in feature trajectories” Here, a fitness score is calculated for data.); when the fitness score for [the data case] is beyond a particular threshold (Chen: Paragraph [0055] “The fitness score may reflect the goodness of fit for a given time series. For example, a time series with weak periodicity behaviors may receive a low fitness score in the periodic model… For example, a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out in block 408.” Here, a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out.), using the [data for further processes] (Chen: Paragraph [0056] “may only keep those with high fitness scores. For each selected time series, a profile {θ, F, Δ} may be built, so that its future observations may be checked based on that profile, and the model profiles may be output in block 412.” Here, the data is selected and used based on the fitness score.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic data generation system of Avidan with the fitness score of Chen in order to utilize data that has a goodness of fit for the system, thereby defining a threshold for time series whose fitnesses are below that threshold to be pruned out (Chen: Paragraph [0055] “The fitness score may reflect the goodness of fit for a given time series. For example, a time series with weak periodicity behaviors may receive a low fitness score in the periodic model… For example, a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out in block 408.” Here, a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127